DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "outside frame edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 5 recites “a mesh frame portion.” However, it is indefinite and unclear as to whether the “a mesh frame portion” as recited in line 5 of claim 2 is the same element as the “a mesh frame portion” as already recited in line 4 of claim 1? For purposes of examination, they are assumed to be drawn to the same element but applicant is reminded that the claims should adhere to “antecedent basis” rules to avoid these types of issues. Examiner notes that there appear to be similar issues to this issue throughout the claims, and applicant should look through the claims for further “antecedent basis” issues of this type. 
claims 3 and 10, the term “high-voltage” is a relative term and one of ordinary skill in the art would not know its meaning.
Claims 7 and 8 recite the limitation "EGCC".  There is insufficient antecedent basis for this limitation in these claims. It is assumed that “EGCC” is an acronym for “electrified garbage container cover”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Filonczuk (US Pub. 5,280,684) in view of Sutherlin (US Pub. 5,385,258).
Regarding claim 1, Filonczuk discloses an electrified garbage container cover comprising: 
a frame configured to fit the opening of a garbage container (Fig. 2, cover 3), said frame supporting a mesh frame portion (Fig. 2, cover 3 supports insect ports 4); 

and a power source (Col. 7, lines 7-9: Various power sources shown in FIG. 2 are a solar cell (18), A.C. power supply (19) and a battery (20)”).
Filonczuk does not disclose as taught by Sutherlin, a fastening mechanism supported by the frame, configured to attach the electrified garbage container cover to a garbage container (Col. 3, lines 16-23: “when the lid B is pivoted downwardly into a closed position and forced to a fully closed position as by hand pressure in the direction of arrow F, head 50 strikes striker bolt 24 and deflects the latch plate 38 outwardly in the direction of arrow H so that the locking bolt 40 will be positioned below striker bolt 24 in the arrangement shown in FIG. 7 to securely lock lid B in place”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified garbage container cover of Filonczuk to include the latch of Sutherlin to prevent the lid from being accidentally removed.
Regarding claim 2, Filonczuk as modified by Sutherlin discloses the claimed invention in addition to as taught by Filonczuk, the frame comprises: 
a lower frame edge adapted to attach to a garbage container (Fig. 2, cover 3 has a lower edge that attaches to a garbage can); 
an upper frame edge (Fig. 2, cover 3 has an upper edge above the lower edge that attaches to the garbage can);

Regarding claim 3, Filonczuk as modified by Sutherlin discloses the claimed invention in addition to as taught by Filonczuk, the power source comprises: 
a battery power source (Col. 7, lines 7-9: Various power sources shown in FIG. 2 are a solar cell (18), A.C. power supply (19) and a battery (20)”);
and a high voltage converter circuit having a high voltage input electrically connected to the battery power source, and high voltage output including at least one ground conductor and at least one powered conductor (Fig. 2, transformer 11).
Regarding claim 5, Filonczuk as modified by Sutherlin discloses the claimed invention in addition to as taught by Filonczuk, the mesh frame portion comprises:
14a mesh frame casing having a first exterior side and second interior side (Fig. 2, inlet ports 4), the first exterior side adapted to fit within a frame cutout (Fig. 2, inlet ports 4 fit within the cutout of cover 3), the second interior side adapted to couple the electrified mesh within the mesh frame portion (Fig. 2, inlet ports 4 couple with both charged bar right half 8 and oppositely charged bar left half 9); 
and at least one electrified mesh fastener (Fig. 2, fastening means 17).
Regarding claim 6, Filonczuk as modified by Sutherlin discloses the claimed invention in addition to as taught by Sutherlin, the fastening mechanism comprises at least one clip configured to attach the frame to the garbage container (Col. 3, lines 16-23: “when the lid B is pivoted downwardly into a closed position and forced to a fully closed position as by hand pressure in the direction of arrow F, head 50 strikes striker bolt 24 and deflects the latch plate 38 outwardly in the direction of arrow H so that the 
Regarding claim 7, Filonczuk as modified by Sutherlin discloses the claimed invention in addition to as taught by Sutherlin, the EGCC frame is configured to attach the frame to the garbage container with the use of a hinge (Fig. 1, threaded fastener 30).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Filonczuk (US Pub. 5,280,684) in view of Sutherlin (US Pub. 5,385,258), and further in view of Zigan (US Pub. 2008/0276875 A1).
Regarding claim 8, Filonczuk as modified by Sutherlin discloses the claimed invention except for as taught by Zigan, the EGCC frame is configured to attach the frame to the mesh frame portion with the use of a hinge (Fig. 1, hinges 15 hingedly fastens lid 14, which functions as the mesh frame, to box 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified garbage container cover of Filonczuk as modified to include hinge connection to the mesh frame as taught by Zigan to allow a user to access the interior of the trash can.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Filonczuk (US Pub. 5,280,684) in view of Sutherlin (US Pub. 5,385,258), and further in view of Pugh (US Pub. 2016/0050901 A1).
Regarding claim 9, Filonczuk as modified by Sutherlin discloses the claimed invention except for as taught by Pugh, the battery power source is charged using a battery power source charger that can connect and transfer electricity between a home wall outlet and the battery power source (Pg. 2, [0019], lines 1-7: “The insect trapping device of the present disclosure may further comprise a rechargeable battery and a power cord. In an embodiment, the battery comprise a Lithium-ion battery and is rechargeable by connecting the power cord to an electrical socket for a predefine period of time. After completion of charging the cord can be detached or winded and concealed into the device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified garbage container cover of Filonczuk as modified to include the rechargeable battery of Pugh to allow for continued use of the trap.
Allowable Subject Matter
Claims 4, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA E RODDEN/Primary Examiner, Art Unit 3649